Citation Nr: 1420336	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral degenerative joint disease of the ankles and feet (hereinafter "bilateral ankle and foot disabilities").

2.  Entitlement to service connection for bilateral ankle and foot disabilities, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to an increased disability rating in excess of 10 percent for the period prior to March 4, 2013 and in excess of 40 percent from March 4, 2013 for diabetic peripheral neuropathy of the right lower extremity (previously evaluated as peripheral neuritis of the right lower extremity).  

4.  Entitlement to an increased disability rating in excess of 10 percent for the period prior to March 4, 2013 and in excess of 40 percent from March 4, 2013 for diabetic peripheral neuropathy of the left lower extremity (previously evaluated as peripheral neuritis of the left lower extremity).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1966 to May 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2009 rating decision denied increased ratings in excess of 10 percent for peripheral neuritis of the right and left lower extremities, denied service connection for bilateral upper extremity peripheral neuritis, and denied the claim to reopen service connection for bilateral degenerative joint disease of the ankles and feet.  The March 2013 rating decision created "staged" increased ratings of 40 percent for diabetic peripheral neuropathy of the right and left lower extremities, respectively, effective March 4, 2013 (the date of the March 2013 VA examination), and granted service connection for diabetic peripheral neuropathy of the bilateral upper extremities.

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of 10 percent disability ratings prior to March 4, 2013 and 40 percent disability ratings from March 4, 2013 for the diabetic peripheral neuropathy of the bilateral lower extremities do not constitute the maximum available benefits for the period on appeal; therefore, these issues remain before the Board.  

The Board remanded the appeal for further development in April 2012.  The March 2013 grant of service connection for diabetic peripheral neuropathy of the bilateral upper extremities constitutes a full grant of the benefit sought on appeal and the Veteran has not filed a notice of disagreement as to the initial disability ratings assigned.  As such, these issues are no longer in appellate status before the Board.  

With respect to the remaining issues on appeal, pursuant to the April 2012 Board remand instructions, VA treatment records dated after September 7, 2010 were associated with the claims file.  In April 2012 correspondence, the Appeals Management Center (AMC) asked the Veteran to complete separate authorizations and consent to release information (VA Form 21-4142) for any private treatment received so that the AMC could request these records.  The Veteran was also informed that it was ultimately his responsibility to provide private treatment records.  In May 2012, the Veteran submitted two authorizations that were signed but identified no providers.  A request for disability benefits records was sent to the Social Security Administration (SSA) in April 2012 and a negative response, indicating that there were no medical records available, was received.  In December 2012, the AMC informed the Veteran that SSA records were unable to be obtained and asked the Veteran to submit any SSA records he had in his possession.  The Veteran did not submit any SSA records.  In January 2013, the AMC issued a formal finding of unavailability of SSA records.

Pursuant to the April 2012 Board remand instructions, the Veteran underwent a VA examination in March 2013 in order to assist in determining the severity of the peripheral neuritis of the right and left lower extremities.  As discussed below, the Board finds that the March 2013 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  Based on the above, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

VA treatment records dated after May 2013 and a January 2014 VA diabetes mellitus examination report are associated with the claims file and have not been considered by the agency of original jurisdiction (AOJ).  Through the representative, the Veteran submitted a waiver of AOJ consideration of additional evidence in April 2014; therefore, the Board may consider this evidence in the first instance.

As discussed in further detail below, the Board finds that the increased evaluations assigned by the RO did not adequately reflect the distinct time periods ("stages") where the service-connected diabetic peripheral neuropathy of the right and left lower extremities exhibited symptoms warranting different ratings.  As such, the Board finds that disability ratings in excess of 10 percent are not warranted for the increased rating period prior to January 28, 2013, but that the Veteran is entitled to 40 percent disability ratings from January 28, 2013 (the date that it is ascertainable the Veteran is entitled to the higher ratings).

Entitlement to service connection for bilateral ankle and foot disabilities was previously denied by the RO in August 2004, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown,        8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision, in pertinent part, denied service connection for bilateral degenerative joint disease of the ankles and feet on the basis that service treatment records were negative for any complaints or findings of a chronic disability of the ankles and feet or findings of degenerative joint disease and that, while the July 2004 VA examination report showed findings of degenerative joint disease of the ankles and feet, there was no medical evidence to relate these findings to the Veteran's active military service or to the scar of the right foot.

2.  The evidence received since the August 2004 rating decision relates to an unestablished fact of nexus to service-connected disability (diabetes mellitus) that is necessary to substantiate the claim for service connection for bilateral ankle and foot disabilities.

3.  The Veteran has current bilateral ankle and foot disabilities of degenerative joint disease.

4.  The Veteran experienced a right foot injury during service, but did not sustain a left foot or bilateral ankle injury in service.

5.  Symptoms of bilateral ankle and foot disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's currently diagnosed bilateral ankle and foot disabilities first manifested many years after service separation, are not causally or etiologically related to active military service, and are not caused or permanently worsened by the service-connected diabetes mellitus type II.

7.  For the period prior to January 28, 2013, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities has been manifested by decreased vibratory and pinprick sensation; decreased pulses in the feet; mild edema; normal muscle strength; subjective feelings of cold in the feet; numbness and tingling; and normal reflexes except for an absent ankle jerk bilaterally, more nearly approximating mild incomplete paralysis of the sciatic nerve.

8.  For the period prior to January 28, 2013, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

9.  For the period from January 28, 2013, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities has been manifested by mild edema in the area between the ankle and calf; normal muscle strength; decreased sensation, including loss of touch sensation to the mid-distal one third of the bilateral legs, dull pinprick sensation in the distal one half of the bilateral legs and feet, cold sensation in the feet, and decreased vibration sensation; absent deep tendon reflexes in the ankles and feet; moderate paresthesias, dysesthesias, and numbness; trophic changes of thickened toe nails and loss of extremity hair; diminished pulses; and no muscle atrophy, more nearly approximating moderately severe incomplete paralysis of the sciatic nerve.

10.  For the period from January 28, 2013, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities did not more nearly approximate severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision to deny service connection for bilateral degenerative joint disease of the ankles and feet became final.  38 U.S.C.A.             § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral ankle and foot disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

3.  Bilateral ankle and foot disabilities were not incurred in service, and may not be presumed to have been incurred therein, nor are they secondary to the service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  For the period prior to January 28, 2013, the criteria for an increased rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, for the period from January 28, 2013, the criteria for an increased rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

6.  For the period prior to January 28, 2013, the criteria for an increased rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

7.  Resolving reasonable doubt in favor of the Veteran, for the period from January 28, 2013, the criteria for an increased rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in May 2009, prior to the initial adjudication of the claims in September 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The May 2009 letter also satisfied the requirements under Kent and notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, an AMC independent medical opinion, article abstracts submitted by the Veteran, and lay statements.  As discussed above, VA attempted to obtain SSA disability benefits records, received a negative response, and notified the Veteran.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the claim for service connection for bilateral ankle and foot disabilities, the Veteran was provided with a VA examination in July 2004 and an AMC independent medical opinion was obtained in May 2013 (the reports of which have been associated with the claims file).  The Board finds that the July 2004 VA examination report and May 2013 AMC independent medical opinion were thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him and conducted clinical testing.  The May 2013 AMC examiner reviewed the claims file and provided opinions with regard to the etiology of the Veteran's bilateral ankle and foot disabilities.  Further neither the Veteran nor the representative has questioned the adequacy of the VA examination or AMC independent medical opinion.

With respect to the issues of increased ratings for the diabetic peripheral neuropathy of the right and left lower extremities, the Veteran was provided VA examinations (the reports of which have been associated with the claims file) in July 2009, August 2009, March 2013, and January 2014.  In a March 2012 informal hearing presentation, the Veteran's representative contended that the July 2009 VA examination report was inadequate stating that, in a July 2004 VA examination report (conducted in connection to the Veteran's initial claim for service connection for diabetes mellitus), the July 2004 VA examiner noted that the Veteran had normal ankle reflexes and 1+ edema in the ankles and feet.  By contrast, the July 2009 VA examiner noted an absent ankle jerk and a lack of edema.  The Veteran's representative stated that the July 2009 VA examiner should have addressed the discrepancies between his findings and those in the July 2004 VA examination report, but did not do so.  Citing McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran's representative contended that VA's duty to assist included the provision of a thorough and reasoned medical opinion which took into account prior medical evaluations and treatment.  The representative contended that, because the July 2009 VA examination was perfunctory and failed to address prior medical examinations, the case should be remanded for another VA examination that would include a discussion of the Veteran's recorded medical history and the progression of his disability over time.  

In the April 2012 remand, the Board found that, while remand was required to determine the current severity of the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities, the July 2009 VA examination report was adequate as written because, while a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the Board found that the nature of the diabetic peripheral neuropathy of the right and left lower extremities at the time of the September 2004 rating decision, issued over four years prior to the Veteran's April 2009 claim for an increased rating, was of less probative value, although it is to be considered in historical context of the disability.  See 38 C.F.R. § 4.1 (stating VA policy that it is "essential that . . . in the evaluation of disability, that each disability be viewed in relation to its history").  As the July 2004 VA medical examination report does not detail the Veteran's current level of disability, the Board finds it of little probative value in the current claim for an increased rating, including the one year period prior to receipt of claim for increase, and finds that July 2009 VA examiner need not have specifically discussed it in the VA examination report.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

The Board finds that the July 2009 VA examination was adequate for rating purposes, even though the VA examiner did not review the claims file, because the VA examination report was provided to determine the Veteran's contemporaneous peripheral neuritis symptomatology; the Veteran was capable of informing the VA examiner of the current neuritis symptoms (and in fact did so as specifically noted in the VA examination report); and the neurological findings measured at that examination are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  Additionally, neither the Veteran nor the representative has indicated that they found the August 2009, March 2013, or January 2014 VA examination reports to be inadequate.  

In an April 2010 substantive appeal (VA Form 9), the Veteran contended that his lower extremity peripheral neuropathy had worsened.  In a September 2010 written statement, the Veteran reported that his feet were getting worse, stating that he had pain in his feet and toes every night.  The Veteran underwent subsequent VA examinations in March 2013 and January 2014 and has not reported worsening since the most recent VA examination.

The Board finds that the July 2009, August 2009, March 2013, and January 2014 VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Reopening Service Connection for Bilateral Ankle and Foot Disabilities

In this case, the Veteran seeks to reopen a previously denied claim of service connection for bilateral ankle and foot disabilities.  The claim, initially filed in March 2004, was originally denied in an August 2004 rating decision.  The Veteran did not initiate an appeal of the decision and he also did not submit any new and material evidence with respect to these claims within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen the Veteran's claims, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the August 2004 rating decision, the RO, in pertinent part, denied service connection for bilateral degenerative joint disease of the ankles and feet on the basis that service treatment records were negative for any complaints or findings of a chronic disability of the ankles and feet or findings of degenerative joint disease and that, while the July 2004 VA examination report showed findings of degenerative joint disease of the ankles and feet, there was no medical evidence to relate these findings to the Veteran's active service or to the scar of the right foot.  The pertinent evidence of record at the time of the August 2004 rating decision includes the Veteran's lay statements, service treatment records, service personnel records, VA treatment records dated from February 2002 to August 2003, and July 2004 VA examination report.

The Board has reviewed the evidence of record received since the August 2004 rating decision and finds that it qualifies as new and material evidence to warrant reopening the previously denied claim for service connection for bilateral ankle and foot disabilities.  In connection with a March 2012 informal hearing presentation, through the representative, the Veteran submitted two article abstracts entitled "Diabetes-induced osteoarthritis: from a new paradigm to a new phenotype" and "Non-insulin dependent diabetes mellitus (NIDDM) and patterns of osteoarthritis. The Ulm osteoarthritis study" that indicated that diabetes mellitus might be a potentially important systemic risk factor for osteoarthritis.  In the March 2012 informal hearing presentation, the Veteran's representative also stated that another article entitled "Osteoarthritis: another component of metabolic syndrome" indicates that osteoarthritis is a metabolic disorder, linked not only to obesity but also to cardiovascular risk factors, such as diabetes.  

The Board finds that this evidence is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a nexus between the Veteran's current bilateral ankle and foot disabilities and the service-connected diabetes mellitus type II (a necessary element for secondary service connection).  38 C.F.R. § 3.361(d) (2013).  As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

As the Board has determined that new and material evidence has been received, service connection for bilateral ankle and foot disabilities will be reopened.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable as no evidence received during the one-year appeal period for the August 2004 rating decision and additional service records have not been received since the August 2004 rating decision.

As discussed below, the matter of service connection for bilateral ankle and foot disabilities will now be addressed on a de novo basis.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Service Connection for Bilateral Ankle and Foot Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral degenerative joint disease of the ankles and feet.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision citing Webster's Desk Dictionary 501 (1986)).  Arthritis is listed as a "chronic disease" under 38 C.F.R.    § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.

For chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative joint disease (arthritis), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran seeks service connection for bilateral ankle and foot disabilities, to include as secondary to the service-connected diabetes mellitus type II.  In a November 2010 substantive appeal (VA Form 9), the Veteran contended that the bilateral degenerative joint disease of the ankle and feet should be service-connected.  In a March 2012 informal hearing presentation, through his representative, the Veteran contended that the bilateral ankle and foot disabilities are secondary to the service-connected diabetes.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral ankle and foot disabilities were not incurred in-service, and my not be presumed to be incurred therein, nor are they secondary to (caused or aggravated by) the service-connected diabetes mellitus.

The evidence of record demonstrates that the Veteran has current bilateral ankle and foot disabilities of degenerative joint disease.  The July 2004 VA examination report notes an impression of degenerative joint disease of ankles and feet bilateral with minimal disability.  An August 2009 VA treatment record notes mild degenerative joint disease of the first metacarpophalangeal joint.  

Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to the bilateral ankles or left foot.  Service treatment records do not reflect any complaint, treatment, or diagnosis of a bilateral ankle or left foot disorder, or otherwise reflect a reported history or findings of bilateral ankle or left foot injuries.  However, the evidence of record does reflect that the Veteran experienced a right foot injury in service.  A September 1967 service personnel record notes findings of a fragment wound to the right foot (the Veteran was service connected for scar, right foot, residual of fragment wound in the August 2004 rating decision).  

As the Veteran's current bilateral ankle and foot disabilities, degenerative joint disease (arthritis), are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of bilateral ankle and foot disorders (arthritis) in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  First, as detailed above, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of bilateral ankle or left foot disorders.  

While the Veteran was treated for a fragment wound to the right foot, the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of a right foot disorder during service.  Service personnel records show that the Veteran was treated for a right foot laceration in September 1967, but service treatment records are otherwise negative for complaints, treatment, findings, or diagnosis of a right foot disorder.  At an April 1968 separation physical, the Veteran's feet and lower extremities were found to be clinically normal.  In an associated report of medical history, the Veteran denied arthritis, rheumatism, and foot trouble.  Further, the July 2004 VA examination report notes that the only treatment of the laceration from the shrapnel injury was that it was cleaned and sown up.  The VA examiner indicated that there were no residual symptoms or significant disability from the in-service shrapnel injury.

The Veteran's in-service history of symptoms at the time of service separation (i.e., that he did not experience symptoms of a bilateral ankle or foot disorder) is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of bilateral ankle and foot disorders during service.  38 C.F.R.    § 3.303(b).  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the lay and medical evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral ankle or foot disorders after service separation.  A September 2002 VA treatment record notes a diagnosis of "arthritis?"  VA treatment records dated from September 2002 to present note general diagnoses of degenerative joint disease.  The July 2004 VA examination report notes an impression of bilateral degenerative joint disease of the ankles and feet, minimal changes, as well as mild degenerative joint disease of the first metacarpophalangeal joints.

As noted above, the first recorded symptomatology related to bilateral ankle and foot disorders is found in September 2002.  This treatment comes over 34 years after service separation.  The Veteran has not alleged he sought treatment for bilateral ankle and foot disorders during this period nor has the Veteran asserted continuity of symptoms or that he experienced bilateral ankle and foot disorder symptoms shortly after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not asserted, or even alleged, experiencing symptoms of a bilateral ankle and foot disorder in-service, continuous symptoms since service separation, or arthritis to a compensable degree within one year of service.  Rather the Veteran has only generally alleged that he is entitled to service connection for the bilateral ankle and foot disabilities without providing any specifics about the onset of symptoms.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the first notation of arthritis potentially related to the bilateral ankles and feet was in September 2002, over 34 year following service separation.  Therefore, bilateral ankle and foot disabilities of arthritis were not shown within the first year of discharge and the presumptions under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

The Board further finds that the weight of the evidence demonstrates that the Veteran's current bilateral ankle and foot disabilities are not otherwise related to service.  While the Veteran did experience a right foot injury in service, the Board finds, as discussed below, that the weight of the evidence is against finding a nexus between the Veteran's current bilateral ankle and foot disabilities and service.

At a July 2004 VA examination, the VA examiner noted that the Veteran had an in-service shrapnel injury to the medial aspect of the right foot and an impression of degenerative joint disease of the ankles and feet bilateral with minimal disability.  The VA examiner noted that there were no residual symptoms and no significant disability caused by the in-service shrapnel wound.  A reasonable inference from the opinion rendered is that the VA examiner opined that the current bilateral degenerative joint disease of the ankles and feet was not related to the in-service injury to the right foot as the shrapnel injury had healed without residual symptoms (to which the current bilateral ankle and foot disabilities could be related).  

In a May 2013 AMC independent medical opinion, following review of the claims file, the VA examiner noted that there were no radiological studies of the left ankle to indicate degenerative joint disease of the ankle joint.  The VA examiner opined that it was less likely as not that the claimed bilateral degenerative joint disease of the ankles and feet are proximately due to, a nexus or, aggravated by, or aggravated beyond its normal and natural aging process by the diabetes mellitus, type II.  The VA examiner further opined that the "mild" degenerative joint disease radiological findings were less likely than not aggravated beyond the normal and natural aging process reasoning that joint jamming of the great toe joint during the gait cycle created age related wear and tear of the joints surfaces, the cartilage broke down, and resulted, in this case, as "mild" degenerative joint disease.  A reasonable inference from the opinion rendered is that the VA examiner also opined that the current bilateral ankle and foot disabilities were not related to service.  Such necessary inference is derived from the VA examiner's conclusions that the bilateral ankle and feet disabilities were less likely than not aggravated beyond the normal and natural aging process.  The reasonable and necessary inference to be drawn from the VA examiner's opinion is that the bilateral ankle and feet disabilities were less likely than not caused by service because they were instead caused by the normal and natural aging process.  

As noted above, the July 2004 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral ankle and foot disabilities and had sufficient facts and data on which to base the conclusion.  Further, the March 2013 AMC independent medical examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts and data on which to base the conclusions.  The Board finds the July 2004 VA opinion and March 2013 AMC independent medical examiner opinion to be highly probative.  For these reasons, the Board finds the weight of the lay and medical evidence is against a finding that the Veteran's bilateral ankle and foot disabilities were caused by or otherwise began during active service.

Turing to the theory of service connection for bilateral ankle and foot disabilities as secondary to the service-connected diabetes mellitus type II (see 38 C.F.R. § 3.310), after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral ankle and foot disabilities were not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex bilateral degenerative joint disease of the ankles and feet.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current bilateral ankle and foot disabilities is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected diabetes mellitus type II and the non-service-connected bilateral ankle and foot disabilities, as the complex relationship between orthopedic disabilities of the ankles and feet and diabetes mellitus is not susceptible to lay observation, especially in this case where there is no favorable factual support in the form of an in-service injury or disability, or chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

In support of his claim, in the March 2012 informal hearing presentation, the representative submitted two article abstracts entitled "Diabetes-induced osteoarthritis: from a new paradigm to a new phenotype" and "Non-insulin dependent diabetes mellitus (NIDDM) and patterns of osteoarthritis: The Ulm osteoarthritis study" that indicated that diabetes mellitus might be a potentially important systemic risk factor for osteoarthritis.  In the March 2012 informal hearing presentation, the Veteran's representative also stated that another article entitled "Osteoarthritis: another component of metabolic syndrome" indicates that osteoarthritis is a metabolic disorder, linked not only to obesity, but also to other cardiovascular risk factors, such as diabetes.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The Board finds that the article abstracts submitted by the Veteran, based on the language ("might be a potentially important risk factor . . . but chance cannot be ruled out as an alternative explanation" and "diabetes could be an independent risk factor for osteoarthritis [OA], at least in some patients"), suggest a mere possibility, but not probability, of a relationship between diabetes and osteoarthritis in general in some patients and also do not relate such a possibility to this specific Veteran.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  As such, the Board accords the article abstracts low probative weight, and is outweighed by more specific medical opinion evidence pertaining to this Veteran.  

Further, in the March 2013 AMC independent medical opinion, the VA examiner opined that it is less likely as not that the Veteran's claimed bilateral degenerative joint disease of the ankles and feet have a nexus to or are proximately due to, aggravated by, or aggravated beyond the normal and natural aging process by the service-connected diabetes mellitus type II.  The March 2013 VA examiner based the conclusions on a comprehensive review of the clinical file, VA records, radiographs, and current medical literature.  The VA examiner reasoned that the findings of mild degenerative changes of the feet and right ankle (as noted in the claims file) are less likely than not aggravated beyond the normal and natural aging process.  The VA examiner reasoned that there was no medical-based scientific evidence to support a nexus of mild degenerative joint disease of the great toe joints (MPJs) and the systemic manifestations of diabetes mellitus.  The VA examiner opined that, although current medical literature links diabetes with diminished neurovascular disease, the Veteran's bony changes The VA examiner further opined that the "mild" degenerative joint disease radiological findings were less likely than not aggravated beyond the normal and natural aging process reasoning that joint jamming of the great toe joint during the gait cycle created age related wear and tear of the joints surfaces, the cartilage broke down, and resulted, in this case, as "mild" degenerative joint disease.  

The Board finds the March 2013 AMC independent medical opinion probative evidence that the Veteran's bilateral foot and ankle disabilities were not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus type II.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral ankle and foot disabilities were not incurred in active service, and may not be presumed to have been incurred therein, nor are they secondary to the service-connected diabetes mellitus type II; therefore, the claims for service connection for bilateral ankle and feet disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Disability Ratings for Diabetic Peripheral Neuropathy of the Lower Extremities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted and assigned staged ratings of 10 percent for the period prior to January 28, 2013 and ratings of 40 percent from January 28, 2013. 

The Veteran is in receipt of separate 10 percent disability ratings for the increased rating period prior to March 4, 2013 and 40 percent disability ratings from March 4, 2013 for diabetic peripheral neuropathy of the right and left lower extremities, respectively, under Diagnostic Code 8520.  Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the service-connected diabetic peripheral neuropathy of the lower extremities is worse than the 10 and 40 percent disability ratings contemplate.  In an April 2010 substantive appeal (VA Form 9), the Veteran contended that his lower extremity peripheral neuropathy had worsened.  The Veteran reported that his toes and feet are painful and cold, particularly at night, and that his feet and legs hurt if he stands for a long time during the day.  In a September 2010 written statement, the Veteran reported that his feet and toes tingled and would swell up and contended that 20 or 30 percent disability ratings were warranted.  In an April 2012 written statement, the Veteran reported that his feet and ankles swell up and are cold almost every night.

In a February 2014 informal hearing presentation, through the representative, the Veteran contended, from the beginning of 2013, his lower extremity peripheral neuropathy had worsened.  The Veteran contended that at least 20 percent disability ratings for "moderate" symptoms, if not 40 percent disability ratings for "moderately severe" ratings, should be assigned from January 29, 2013 as this would more accurately reflect the level of disability at that time (as opposed to the 10 percent disability ratings currently assigned for that period).

After a review of all the lay and medical evidence, the  Board finds that, for the period prior to January 28, 2013, increased ratings in excess of 10 percent for diabetic peripheral neuropathy of the bilateral lower extremities have not been met or more nearly approximated.  For the increased rating period prior to January 28, 2013, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by decreased vibratory and pinprick sensation; decreased pulses in the feet; mild edema; normal muscle strength; subjective feelings of cold in the feet; numbness and tingling; and normal reflexes except for an absent ankle jerk bilaterally, and more closely approximates mild incomplete paralysis of the sciatic nerves. 

A December 2008 VA treatment record notes that the Veteran's feet were examined, a sensory examination of the feet using monofilament was within normal limits, dorsalis pedis and posterior tibial pulses were present and within normal limits, and the Veteran had no complaints of foot pain.  April 2009 VA treatment records note edema and reduced sensation/pulse of the feet.  The records note that the Veteran reported tingling and numbness of the extremities.

At a July 2009 VA examination, the Veteran reported that his feet and ankles tingle all the time; he occasionally notices some aching in the toes; and has some occasional swelling in the legs with no precipitating factors.  The Veteran denied burning pain or other paresthesias.  The Veteran reported that staying off his feet helps alleviate symptoms and he takes medication at bedtime that helps with some of the symptoms but may cause some dizziness.  The Veteran denied weakness, fatigue, functional loss, or interference with his daily activities.  Upon physical examination, the July 2009 VA examiner noted that the Veteran's gait was normal; Romberg was negative; deep tendon reflexes were 2+ (normal) and equal except for an absent ankle jerk bilaterally; there was decreased vibratory sensation and decreased sensation to pinprick over both feet extending one third to one half the way up to the knees bilaterally; and muscle strength was 5/5 (indicating active movement against full resistance bilaterally in the lower extremities).  The VA examiner diagnosed the Veteran with bilateral peripheral neuropathy of the lower extremities.

At the August 2009 VA examination, the Veteran reported numbness in the toes and swelling of both feet, but no specific weakness in the feet.  Upon physical examination, the August 2009 VA examiner noted that the Veteran's hip flexors and foot dorsiflexors reflected muscle strength of 5/5 (active movement against fully resistance); sensation to vibration was intact in the toes; slight impairment to light touch in the toes; and ankle jerk was 2+ (normal) for the knees and ankles bilaterally.  The VA examiner noted that inspection of the lower extremities showed no muscle atrophy or deformity in the feet.  The VA examiner noted that the Veteran's nails were slightly thickened.

In an April 2010 written statement, the Veteran's neighbors reported that the Veteran has to elevate his feet often to help control swelling and that his feet are always cold and painful. 

An October 2010 VA Agent Orange special registry examination notes that, upon a system review, the Veteran had no paresthesia or other neurological disorder.  The examination report notes a normal sensory examination, gait, deep tendon reflexes, muscle strength and movement, and cranial nerve examination.  A diabetes mellitus foot examination notes that the Veteran's feet were examined; sensory examination of the feet using monofilament was abnormal; dorsalis pedis and posterior tibial pulses were present and within normal limits; and the Veteran had no complaints of foot pain. 

A September 2012 VA treatment record notes that the Veteran reported numbness and tingling in both feet; that his calf muscles cramp frequently; and that his feet feel cold.  The record indicates that a foot examination reflected sensation and pulses of the feet within normal limits.  A December 2012 VA treatment record notes that the Veteran's sensation and pulses in the feet were diminished.  The record indicates that the Veteran reported numbness and tingling in both feet; that his calf muscles cramp frequently; and that his feet feel cold.  A January 22, 2013 VA treatment record notes that a complete foot examination was performed and that sensory examination of the Veteran's feet using monofilament was abnormal and decreased bilaterally; dorsalis pedis and posterior tibial pulses were present and within normal limits; and the Veteran had no complaints of foot pain.

Based on the above, the evidence of record does not establish that the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities warrants disability ratings in excess of 10 percent for the appeal period prior to January 28, 2010.  For the increased rating period prior to January 28, 2013, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by decreased vibratory and pinprick sensation; decreased pulses in the feet; mild edema; normal muscle strength; subjective feelings of cold in the feet; numbness and tingling; and normal reflexes except for an absent ankle jerk bilaterally, more nearly approximating mild incomplete paralysis of the sciatic nerve.  Therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities for the rating period prior to January 28, 2013.  38 C.F.R. §§ 4.3, 4.7.

After a review of all the lay and medical evidence, the Board finds that, for the period from January 28, 2013, resolving reasonable doubt in favor of the Veteran, 40 percent ratings, but no higher, for diabetic peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8520 is warranted for moderately severe incomplete paralysis of the sciatic nerves.  January 28, 2013 VA treatment records note diminished sensory examination and pulses in the Veteran's feet and 1+ (trace) mild lower bilateral extremity edema localized to the area between the ankle and calf.  The VA treatment records note that the Veteran had slightly thick, elongated, incurved, and yellow great toenails with debris under the nails and that the Veteran reported foot pain of the great toes.  The treatment record notes that sensory examination of the Veteran's feet using monofilament was abnormal; that the Veteran had no sensation on the bottom of either foot; and that dorsalis pedis and posterior tibial pulses were present and within normal limits.

A February 2013 VA treatment record notes that the Veteran reported altered sensation bilaterally in the feet and ankles.  The Veteran reported that the altered sensation had been progressing and that, most recently, he had noticed altered sensation in the legs.  The Veteran denied any known aggravating or relieving factors and reported that the altered sensation was the same all the time.  The treatment records note loss of touch sensation to the mid-distal one third of the Veteran's legs bilaterally and dull pinprick sensation in distal one half of the legs and feet bilaterally.  The VA treatment records note that the Veteran 5/5 (normal) muscle strength; absent deep tendon reflexes in the foot and ankle; normal muscle tone; no muscle atrophy, but apparent decreased bulk in the feet bilaterally.

On a March 2013 VA examination report, the VA examiner noted that the Veteran had moderate paresthesias, dysesthesias, and numbness of the bilateral lower extremities.  The VA examiner noted no pain associated with the peripheral neuropathy.  The Veteran reported coldness in the bilateral lower extremities.  The VA examination report notes muscle strength of 5/5 (normal); +1 (decreased) bilateral knee and ankle deep tendon reflexes; decreased light touch/monofilament testing results in the bilateral ankle and lower leg; absent light touch/monofilament testing results in the bilateral feet and toes; and decreased vibration sensation in the bilateral lower extremities.  The VA examiner noted no muscle atrophy.  The VA examination report notes trophic changes of thickened dystrophic toe nails with thickened scaling skin and loss of extremity hair to the bilateral lower extremities.  The VA examiner opined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve in the bilateral lower extremities.

May and June 2013 VA treatment records note that the Veteran's sensory examination and pulses were diminished with 1+ mild lower bilateral extremity edema localized to the area between the ankle and calf.  A September 2013 VA treatment record notes that the Veteran's sensory and pulses examinations were abnormal and that the only area where the Veteran felt sensation was the right great toe.  The dorsalis pedis and posterior tibial pulses were present and within normal limits.  The treatment record notes that the Veteran's first, second, and third right toes had thick, yellow nails with debris.  A November 2013 VA treatment record notes an abnormal sensory examination of the feet with pulses within normal limits.  The treatment record notes that the Veteran continued to have stable 1+ mild lower bilateral extremity edema localized to the area between the ankle and calf.  

On a January 2014 VA examination report, a VA examiner noted mild paresthesias and dysesthesias and moderate numbness of the bilateral lower extremities.  The Veteran reported that his feet swell at times.  The VA examination report reflects normal muscle strength (5/5) and deep tendon reflexes (2+) as well as decreased light touch/monofilament testing results and cold sensation of the bilateral lower extremities.  The VA examiner noted no muscle atrophy.  The VA examiner noted that the Veteran had lack of hair from the mid tibia distal attributable to diabetic peripheral neuropathy.  The VA examiner noted mild incomplete paralysis of the sciatic nerve in the bilateral lower extremities.

A February 2014 VA treatment record notes that the Veteran's first, second, and third right toes had thick, yellow nails with debris.  Sensory examination with monofilament was noted as abnormal; with the only area where the Veteran had sensation was the right great toe.  The dorsalis pedis and posterior tibial pulses were present and within normal limitations.

Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period from January 28, 2013, the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities have been manifested by mild edema in the area between the ankle and calf; normal muscle strength; decreased sensation, including loss of touch sensation to the mid-distal one third of the bilateral legs, dull pinprick sensation in the distal one half of the bilateral legs and feet, cold sensation in the feet, and decreased vibration sensation; absent deep tendon reflexes in the ankles and feet; moderate paresthesias, dysesthesias, and numbness; trophic changes of thickened toe nails and loss of extremity hair; diminished pulses; and no muscle atrophy, more nearly approximating the criteria for a 40 percent disability rating under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for disability rating in excess of 40 percent have not been met or more nearly approximated at any time during the rating period from January 28, 2013.  The evidence does not show that the diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve.  While the February 2013 VA treatment record notes some decreased bulk in the feet bilaterally, the record specifically indicates no muscle atrophy in the lower extremities.  Further, as detailed above, the VA treatment records and VA examination reports have repeatedly noted that the bilateral lower extremity peripheral neuropathy has not been manifested by muscular atrophy, a necessary requirement for a 60 percent disability rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

In the March 2012 informal hearing presentation, through the representative, the Veteran contended that his diabetic peripheral neuropathy of the left and right lower extremities should be evaluated under two separate diagnostic codes because both his legs and feet are affected.  In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  Here, the competent evidence of record has related the Veteran's diabetic peripheral neuropathy of the lower extremities to impairment of the sciatic nerve (see March 2013 and January 2014 VA examination reports) and the sciatic nerve involves both legs and feet.  To assign separate ratings for the Veteran's legs and feet would constitute pyramiding because it would compensate him twice for the same symptomatology (i.e., incomplete paralysis of the sciatic nerve).  38 C.F.R. § 4.14 (2013).  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for diabetic peripheral neuropathy of the bilateral lower extremities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that for the entire increased rating period, the symptomatology and impairment caused by the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities has been manifested by mild and moderately severe incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the dysthymic disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  At the July 2009 VA examination, the Veteran reported that he last worked in 2008 as a carpenter in a construction business but that he retired because the people he had been working for went out of business.  The March 2013 VA examination report notes that the Veteran has been retired since 2009.  The January 2014 VA examination report notes that the Veteran stopped work as a carpenter because he found it too physically demanding.  While the Veteran is currently not working, the evidence of record indicates that this is due to voluntary retirement and not on account of his service-connected disabilities.  Further, the Veteran has not alleged that he is, or was at any time, unemployable on account of the diabetic peripheral neuropathy of 

the bilateral lower extremities.  Thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

As new and material evidence has been received, service connection for bilateral degenerative joint disease of the ankles and feet is reopened.

Service connection for bilateral degenerative joint disease of the ankles and feet, to include as secondary to the service-connected diabetes mellitus type II, is denied.

An increased rating for diabetic peripheral neuropathy of the right lower extremity in excess of 10 percent for the period prior to January 28, 2013 is denied; an increased rating of 40 percent, but no higher, from January 28, 2013 is granted.

An increased rating for diabetic peripheral neuropathy of the left lower extremity in excess of 10 percent for the period prior to January 28, 2013 is denied; an increased rating of 40 percent, but no higher, from January 28, 2013 is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


